Citation Nr: 0617042	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for claw feet (pes cavus), 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  In 
the April 2002 rating decision, the RO reclassified the 
veteran's service-connected disability from arthritis of both 
feet to bilateral pes cavus.

The Board notes that the April 2002 rating decision used 
criteria for rating flatfoot instead of the criteria for pes 
cavus.  The RO used the appropriate criteria in supplemental 
statements of the case dated October 2003, March 2004 and 
June 2004.  The Board, therefore, finds that the veteran was 
not prejudiced by the error as he received notice of the 
appropriate rating criteria for his foot disability.


FINDINGS OF FACT

1. The veteran experiences constant pain in his feet and 
ankles.

2.  The veteran has some limitation of dorsiflexion at the 
ankle, bilaterally.  

3.  The record lacks evidence that the veteran has shortened 
plantar fascia, that all his toes tend to dorsiflexion or 
that he has very painful callosities.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for claw feet 
(pes cavus) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5278 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated January 2002, July 2003 and August 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for an increased 
rating, and he was given specific notice with respect to the 
elements of an increased rating claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the elements of an increased rating claim until the July 2003 
letter, after the April 2002 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, supplemental statements of 
the case were issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

A disability caused by pes cavus is rated under Diagnostic 
Code 5278, located in 38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5278, a 10 percent rating is given when the veteran's 
great toe is dorsiflexed, there is some limitation of 
dorsiflexion at the ankle and there is definite tenderness 
under the metatarsal heads of both feet.  A rating of 30 
percent is warranted when the evidence shows that all toes 
tend to dorsiflexion, there is limitation of dorsiflexion at 
ankle to right angle, there is shortened plantar fascia and 
there is marked tenderness under the metatarsal heads in both 
the veteran's feet.  The veteran will be granted a 50 percent 
rating when the evidence indicates that, in both feet, there 
is marked contraction of the plantar fascia with dropped 
forefoot, all toes are hammer toes, the veteran has very 
painful callosities (calluses) and there is marked varus 
deformity.

Analysis

The veteran seeks an increased rating for his service-
connected claw foot, also known as pes cavus, which is an 
exaggerated height in the arch of the foot.  The veteran's 
main complaints are of severe pain and swelling that impedes 
his ability to work and causes him difficulty falling asleep.  
In addition, his work requires him to stand for long periods 
of time, and this, he asserts, aggravates the pain and causes 
his feet and ankles to swell.


In March 2002, the veteran underwent a VA medical 
examination.  The examiner noted that the pain the veteran 
experiences did not increase with movement and that there was 
no functional limitation on standing or walking, but noted 
that the veteran was unable to dorsiflex either foot more 
than five degrees.  The examiner diagnosed bilateral pes 
cavus.

In May 2002, the veteran received treatment at the Texas 
Orthopedics, Sports, and Rehabilitation Associates.  
Examination revealed full range of motion of the ankles. 
Bilateral pes cavovarus was the principal finding.

In order that the RO would have a more complete picture of 
the veteran's current disability, the veteran underwent an 
additional VA medical examination in April 2004.  The 
examiner noted that the veteran was not taking any treatment 
for pes cavus and that, although he had shoe inserts, the 
veteran asserted that they did not help.  The examiner found 
no swelling and no tenderness except for some tenderness on 
the plantar fascia over the high arch area with dorsiflexion 
of 10/20 degrees.  In addition, he found no callosities.  The 
examiner continued the diagnosis of bilateral pes cavus.

In November 2004, the veteran testified at a Board hearing.  
The veteran related that he could not go to work 
approximately once a month due to the pain and stated that 
this gets him into trouble, but did not provide any details 
regarding any disciplinary or other action caused by his 
missed days.  He reiterated that he has severe pain at night, 
causing problems sleeping.  When asked by his representative 
about his toes, the veteran indicated that they point up 
slightly.  The veteran also stated that he had swelling 
everyday and large calluses on his feet.

The evidence indicates that the veteran has limited 
dorsiflexion and some tenderness on the bottom of his foot, 
although it is not specifically noted to be under the 
metatarsal heads.  The veteran testified that he has swelling 
every day and large calluses.  The Board notes that neither 
VA examiner found evidence of swelling or calluses.  Although 
"very painful callosities" is included in the criteria for a 
50 percent rating, the veteran has not alleged that his 
calluses are painful and normal calluses and swelling are not 
included in the criteria under Diagnostic Code 5278.  The 
veteran further testified that his toes angle up.  This is 
evidence that the veteran has toes tending to dorsiflexion.  
There is, however, no evidence to collaborate this assertion 
and, in both VA examinations, the examiners made no note of 
toe dorsiflexion.

Given the evidence of record, the Board finds that veteran 
has pes cavus with some limitation of dorsiflexion at the 
ankle.  Therefore, the 10 percent rating is appropriate.  The 
higher rating of 30 percent is not warranted as there is no 
evidence that dorsiflexion of the ankle is limited to right 
angle or that there is shortened plantar fascia or marked 
tenderness under the metatarsal heads.  In addition, 
although, as noted, the veteran asserts that his toes point 
up slightly, the Board finds that the evidence weighs against 
this assertion as two examiners did not make a finding that 
his toes tended to dorsiflexion.  Thus, the Board finds that 
the veteran's pes cavus disability demonstrates none of the 
criteria under the next higher rating.  A higher rating for 
claw foot (pes cavus) is denied on a schedular basis.

Further, the evidence of record indicates that the veteran 
has complained of constant foot pain.  However, the Board 
finds that such symptomatology is insufficient to warrant a 
higher rating given that there is no evidence of loss of 
additional loss of range of motion, deficits in motor 
strength, atrophy, or any indication that pain associated 
with the bilateral foot disability plays an appreciable role 
in hindering his ability to ambulate, climb, bend, stoop, 
squat, and the like.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by constant 
foot pain and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board notes the veteran's assertion that he misses 
approximately one day a month of work because of an increased 
pain associated with the foot disability.  Although the 
veteran testified that he has gotten into trouble at work 
because of his missing days of work, the veteran has not 
provided any evidence indicating that the has been formerly 
disciplined or that he may lose his job.  The Board finds 
that his disability has not caused marked interference with 
employment as there is no evidence that he is unable to 
continue in his current work.  Consequently, absent evidence 
of industrial impairment beyond that contemplated by the 
assignment of a 10 percent rating for claw foot (pes cavus), 
the Board finds that the evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  Therefore, the veteran's request 
for a higher rating for claw foot (pes cavus) is denied.


ORDER

A rating higher than 10 percent for claw foot (pes cavus) is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


